DETAILED ACTION

Priority
Receipt is acknowledged of a certified copy of JP2016-123615. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim amendments filed on July 22, 2021 are effective to overcome the 112(b) rejections of record. 
Regarding the 103 rejection of record, it is noted that claims 28-40 require suppression of ANGTPL2 expression in cardiomyocytes. The prior art searched and of record does not teach the required expression of ANGPTL2 in cardiomyocytes thus does not provide a reason/reasonable expectation of success to inhibit ANGPTL2 in cardiomyocytes in order to treat/prevent heart failure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 28-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635